Citation Nr: 1445015	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  10-00 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a neurological disorder, claimed as sciatica, of the left lower extremity, to include as secondary to a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1989 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In an April 2008 rating decision, the Veteran was denied service connection for a left knee disability, and in a July 2009 rating decision, he was denied service connection for PTSD.

The Board previously remanded the claim for service connection for a left knee disability in February 2012 for further development.

The Veteran's claim for an acquired psychiatric disorder has been expanded to include all mental disorders, so not just PTSD, but also a depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court has held that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Clemons Court found that, where a Veteran's claim identifies PTSD, without more, it cannot be a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Here, the Veteran has received several past diagnoses for his psychiatric disorder; therefore the Board is expanding the claim to encompass all of these diagnoses, as reflected on the first page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the further delay that inevitably will result from remanding these claims, it is necessary to ensure a complete and accurate record upon which to make an informed decision on the claims.

With regards to the claim for entitlement to service connection for a left knee disability, the Board previously remanded this claim in February 2012 for further development, to include obtaining additional treatment records.  The Veteran's representative has requested that the Veteran be afforded a VA examination, in compliance with the duty to assist.  Pursuant to VA's duty to assist, VA will provide a medical examination for an opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  A VA compensation examination has not yet been afforded the Veteran in connection with this claim.

Although there is no official documentation in the service record of his claimed disability, the Veteran is competent to report factual matters of which he has firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  Additionally, he is competent to attest to experiencing symptoms that are within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses - that which is heard, felt, seen, smelled, or tasted.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he injured his left knee while in service.  Therefore, the Veteran must be afforded a VA examination to determine the nature and etiology of any current left knee disability.

In September 2012, the Veteran had a VA examination for his claim for service connection for PTSD.  At that time, the examiner declined to make a diagnosis of PTSD, but did diagnose a depressive disorder.  The examiner noted that the Veteran's previous diagnosis of PTSD was based on the Veteran's subjective symptoms as opposed to objective data.  The examiner opined that the Veteran's diagnosed depressive disorder was not caused by or related to his active military service.  However, since that examination, the Veteran has provided a lay statement from his wife describing the Veteran's symptoms and suggesting they are related to his service.  Therefore, a new examination should be provided that takes into consideration this new evidence.

In addition, all recent treatment records, including  records from the Pensacola Vet Center, should be obtained on remand.

Finally, in May 2013 the RO denied service connection for a low back disorder and for sciatica of the left lower extremity as secondary to a low back disorder.  The Veteran submitted a notice of disagreement in June 2013.  However, he has not yet been provided a statement of the case (SOC).  This must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a Statement of the Case addressing his claims of entitlement to service connection for a low back disorder and for sciatica of the left lower extremity as secondary to a low back disorder.  Only if the Veteran perfects an appeal should the claims be returned to the Board for further appellate consideration.

2.  Make arrangements to obtain the Veteran's treatment records from the Biloxi VAMC/Pensacola VAOPC, dated since May 2013.

3.  Make arrangements to obtain the Veteran's complete treatment records from the Pensacola Vet Center, dated since March 1992.

4.  Thereafter, schedule the Veteran a VA examination for his left knee disability.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should identify all left knee disabilities found to be present.

In regard to any current left knee disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

In providing this opinion, the examiner should acknowledge the service treatment record dated January 21, 1992, showing that the Veteran complained of swollen or painful joints; as well as the Veteran's statements that during service he had left knee pain when he was required to do three to six mile runs in full gear weighing 70 pounds, three times per week, and that he was also required to run up and down hills on rough terrain.  In addition, the Veteran has reported that he had a continuity of left knee symptoms since his separation from service, but he self-medicated because he did not have medical insurance.  For the purpose of rendering the opinion, the Veteran's statements are to be accepted as credible.  It should also be noted that the first post-service evidence of a left knee disorder is dated in 1994, only two years following his separation from service.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  Schedule the Veteran for a VA examination to be conducted by a psychologist or psychiatrist.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should identify all psychiatric disorders found to be present (i.e., depression, PTSD, etc.)

In regard to EACH diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the in-service stressors described by the Veteran.

If a diagnosis of PTSD is deemed appropriate, the examiner should clearly explain how the diagnostic criteria are met and comment upon the link between any such stressor(s) and the Veteran's symptoms.  It should be determined whether any claimed in-service stressors related to fear of hostile military or terrorist activity are adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are related to the claimed stressors.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

7.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



